DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 17/015,764 filed on September 09, 2020, added new claim 37 and argument presented on December 03, 2021, is hereby acknowledged.
        Applicant's argument dated December 03, 2021 responding to September 03, 2021 Office Action provided in the rejection of claims 8-11, 19-22 and 25-36. Claims 
8-11, 19-22 and 25-37 remain pending in the application and which have been fully considered by the Examiner. 
 
Information Disclosure Statement
3.     The information disclosure statement (IDS) submitted on 12/03/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.        Applicant’s arguments, filed in the response dated December 03, 2021 regarding the Double Patenting rejections of claims 8-11, 19-22 and 25-36 have been fully considered and are persuasive. All outstanding Double Patenting rejections of claims 8-11, 19-22 and 25-36 are hereby withdrawn.


6.          Authorization for this examiner’s amendment was given in a communication with assigned attorney David Huang (Reg. No. 39,229), on January 13, 2022.
7.         Please make the following changes to the claims filed on 12/03/2021.

EXAMINER’S AMENDMENT
1-7. (Canceled).

8. (Previously presented) A method of data synchronization, comprising: 
          in response to a first processor receiving a request to synchronize data, receiving, at a second processor, initiation of a first remote direct memory access (RDMA) operation from the first processor, the first RDMA operation including either an RDMA write operation that is configured to cause the data to be written from a first cache in the first processor into a second cache in the second processor, or an RDMA read operation that is configured to cause the data to be read from the second cache into the first cache; 
          in response to the first processor writing the data from the first cache into a first persistent storage device coupled to the first processor, receiving, from the first processor, a commit command configured to cause the second processor to write the 
          in response to the commit command from the first processor, writing the data from the second cache into the second persistent storage device coupled to the second processor.

9. (Original) The method according to claim 8, wherein the first RDMA operation is initiated via a network connecting the first and second processors, and the network is an Infiniband network.

10. (Previously presented) The method according to claim 8, wherein the first RDMA operation is an RDMA write operation and the data is transmitted via the RDMA write operation from the first cache in the first processor to the second cache in the second processor.

11. (Previously presented) The method according to claim 9, wherein the commit command is transmitted via a second RDMA operation and the second RDMA operation is initiated by the first processor via the network.

12-18. (Canceled).

19. (Previously presented) A device for data synchronization, comprising: 
          at least one processing unit; and 

          in response to a first processor receiving a request to synchronize data, receiving initiation of a first remote direct memory access (RDMA) operation from the first processor, the first RDMA operation including either an RDMA write operation that is configured to cause the data to be written from a first cache in the first processor into a second cache of a second processor, or an RDMA read operation that is configured to cause the data to be read from the second cache into the first cache; 
          in response to the first processor writing the data from the first cache into a first persistent storage device coupled to the first processor, receiving, from the first processor, a commit command configured to cause the second processor to write the data to a second persistent storage device coupled to the second processor; and 
          in response to the commit command from the first processor, writing the data from the second cache into the persistent storage device coupled to the second processor.

20. (Original) The device according to claim 19, wherein the first RDMA operation is initiated via a network connecting the first and second processors, and the network is an Infiniband network.



22. (Previously presented) The device according to claim 20, wherein the commit command is transmitted via a second RDMA operation and the second RDMA operation is initiated by the first processor via the network.

23-24. (Canceled).

25. (Previously presented) The method according to claim 8, further comprising: transmitting an acknowledgement for the first RDMA operation to the first processor.

26. (Previously presented) The method according to claim 8, further comprising: transmitting an acknowledgement to the first processor, the acknowledgement indicating that the second processor has written the data from the second cache into the second persistent storage device.

27. (Previously presented) The method according to claim 8, wherein the second processor includes a central processing unit (CPU) which is constructed and arranged to execute a data storage operating system; and wherein the method further comprises: 

28. (Previously presented) The method according to claim 8, wherein the second processor includes a central processing unit (CPU) which is constructed and arranged to execute a data storage operating system; and wherein the method further comprises: providing, as part of the first RDMA operation, the data from the second cache to the first processor without involvement of the CPU.

29. (Previously presented) The device according to claim 19, wherein acts further include: transmitting an acknowledgement for the first RDMA operation to the first processor.

30. (Previously presented) The device according to claim 19, wherein acts further include: transmitting an acknowledgement to the first processor, the acknowledgement indicating that the second processor has written the data from the second cache into the second persistent storage device.

31. (Previously presented) The device according to claim 19, wherein the second processor includes a central processing unit (CPU) which is constructed and arranged to execute a data storage operating system; and wherein the acts further include: receiving, as part of the first RDMA operation, the data into the second cache from the first processor without involvement of the CPU.

32. (Previously presented) The device according to claim 19, wherein the second processor includes a central processing unit (CPU) which is constructed and arranged to execute a data storage operating system; and wherein the acts further include: providing, as part of the first RDMA operation, the data from the second cache to the first processor without involvement of the CPU.

33. (Previously presented) A computer program product having a non- transitory computer readable medium which stores a set of instructions to perform data synchronization; the set of instructions, when carried out by a second processor, causing the second processor to perform a method of: 
          in response to a first processor receiving a request to synchronize data, receiving initiation of a first remote direct memory access (RDMA) operation from the first processor, the first RDMA operation including either an RDMA write operation that is configured to cause the data to be written from a first cache in the first processor into a second cache in the second processor, or an RDMA read operation that is configured to cause the data to be read from the second cache into the first cache; 
          in response to the first processor writing the data from the first cache into a first persistent storage device coupled to the first processor, receiving a commit command from the first processor, the commit command being configured to cause the second processor to write the data from the second cache into to a second persistent storage device coupled to the second processor; and 


34. (Currently amended) The computer program product according to claim 33, wherein the method further includes: transmitting a first acknowledgement for the first RDMA operation to the first processor; and transmitting a second acknowledgement to the first processor, the second acknowledgement indicating that the second processor has written the data from the second cache into the second persistent storage device.

35. (Currently amended) The computer program product according to claim 33, wherein the second processor includes a central processing unit (CPU) which is constructed and arranged to execute a data storage operating system; and wherein the method further includes: receiving, as part of the first RDMA operation, the data into the second cache from the first processor without involvement of the CPU.

36. (Currently amended) The computer program product according to claim 33, wherein the second processor includes a central processing unit (CPU) which is constructed and arranged to execute a data storage operating system; and wherein the method further includes: providing, as part of the first RDMA operation, the data from the second cache to the first processor without involvement of the CPU.



                                                        Allowed Claims
6.        Claims 8-11, 19-22 and 25-37 are allowed.


                                                     Reasons for Allowance
7.       The following is an examiner’s statement of reasons for allowance:
          Claims 8-11, 19-22 and 25-37 are considered allowable since when reading the claims in light of the specification, as per MPEP $2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPO2d 1065, 1069 (ed. Cir. 190), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 8, 19 and 33.
      The closest prior art of record is US 2017/0052723 A1 issued to Voigt et al. which teaches in response to receiving sync command, transmitting data using an RDMA between cache of processor and cache of another processor, sync command as RDMA request. RDMAs may be used to transfer data to the remote storage entity so that CPU overhead for replicating data may be minimized, in response to a sync command, RDMA operation initiate for transmitting data from volatile and in response to completed RDMA operation, writing data to non-volatile memory (persistent storage device) coupled to the processor of first device (Voigt: [paragraph 0016, 0018-0022]).

    The closest prior art of record is US 2016/0344834 A1 issued to Das et al. which teaches increase the performance of write-commit latency bound applications by providing direct access to a memory region at any suitable level of addressing granularity including byte level and the write-commit latency of an application may be reduced to the latency of a memory semantic access (e.g., a single write over a system bus, an RDMA transaction over the network, an Infiniband transaction (Das: [paragraph 0089-0090]).
        Therefore, the Examiner agrees that the limitations of the independent claims 8, 19 and 33, within its environment, is allowable subject matter over the prior art, in light of the specification.
claims 9-11, 25-28 and 37 depend directly or indirectly on claim 8, claims 20-22 and 29-32 depend directly or indirectly on claim 19 and claims 34-36 depend directly or indirectly on claim 33, these claims are considered allowable for at least the same reasons noted above with respect to claims 8, 19 and 33. Therefore Claims 
8-11, 19-22 and 25-36 are allowed.
           
8.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459